ORDER

PER CURIAM.
Richard Low (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Movant entered guilty pleas for the following crimes and was sentenced as indicated: failure to appear for a revocation hearing, three years; burglary in the first degree, seven years; stalking, one year; passing a bad check, three years; and driving while intoxicated, third offense, three years. In addition, Movant entered an Alford1 plea to stealing by deceit and received a three-year sentence.
Movant argues that the trial court erred in denying his Rule 24.085 motion for post-conviction relief without an evidentiary hearing because his counsel was ineffective and his plea was unknowing, unintelligent and involuntary. Movant claims that, had he known his plea counsel’s advice about his release eligibility was incorrect, he would not have pleaded guilty but would have proceeded to trial. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).

. See North Carolina v. Alford, 400 U.S. 25, 31, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).